Case 4:20-cv-00232-JMS-DML Document 5 Filed 11/19/20 Page 1 of 1 PageID #: 20




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

TYRE GRINAGE,                                       )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )      No. 4:20-cv-00232-JMS-DML
                                                    )
CIRCLE K STORE #820 and TRAVEL INSURANCE,           )
                                                    )
                             Defendants.            )


                                     ORDER OF DISMISSAL

        For the reasons stated in the order issued this date, the Court now DISMISSES this action
for lack of jurisdiction, and WITHOUT PREJUDICE.




           Date: 11/19/2020




Distribution via U.S. Mail to:

Mr. Tyre Grinage
Clark County Jail
Inmate Mail/Parcels
501 East Court Avenue
Jeffersonville, Indiana 47130


                                               1
